     Case 2:20-cv-09606-JFW-KS Document 15 Filed 12/10/20 Page 1 of 2 Page ID #:76



 1                                                                    JS-6
 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12   ED HULL,                                 Case No.: 2:20-cv-09606-JFW-KS
13               Plaintiff,                   Hon. John F. Walter
14       v.
15                                            ORDER FOR DISMISSAL WITH
     THE GOODYEAR TIRE & RUBBER               PREJUDICE [13]
     COMPANY, AN OHIO CORPORATION;
16   AND DOES 1-10,,
17                                            Action Filed: October 20, 2020
                 Defendants.                  Trial Date:   Not on Calendar
18

19

20

21

22

23

24

25

26

27

28
                                               1
                              ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:20-cv-09606-JFW-KS Document 15 Filed 12/10/20 Page 2 of 2 Page ID #:77



 1         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2   it, and being fully advised finds as follows:
 3         IT IS ORDERED THAT:
 4         Plaintiff Ed Hull’s (“Plaintiff”) action against Defendant, The Goodyear Tire &
 5   Rubber Company, (“Defendant”) is dismissed with prejudice. Each party will be
 6   responsible for their own fees and costs.
 7

 8

 9

10

11
     Dated: December 10, 2020
12                                                     JJohn
                                                         ohn F. Walter
                                                        Uniited
                                                        Unitedd States
                                                                States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
                             ORDER FOR DISMISSAL WITH PREJUDICE
